Citation Nr: 1125665	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-29 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to May 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran submitted additional argument, as well as service treatment records.  The Board notes that as the Veteran's own statement is considered to be argument and not evidence per se, it is not subject to 38 C.F.R. § 19.31.  In addition, the service treatment records submitted are duplicative of what is already contained within the record, thus, a remand is not necessary under 38 C.F.R. § 19.31.  

The Board remanded the Veteran's appeal in December 2009.  However, regarding the issue of entitlement to service connection for bilateral hearing loss, there has not been substantial compliance with the remand directives; therefore, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.

2.  Hypertension was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.

3.  Bilateral carpal tunnel syndrome was not manifested during service and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in September 2005 and January 2010 letters and the claim was readjudicated in a January 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained private and VA outpatient treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  The Board, however, notes that the Veteran submitted a statement in February 2011 requesting that the ship logs be obtained from the USS America for the period of 1968 to 1969, as well as the USS Constellation for the period of February 1969 to August 1969, in order to verify his service in Vietnam.  In this regard, the claims before the Board do not concern the issue of herbicide exposure; accordingly, whether or not the Veteran served in Vietnam is not relevant and the logs would therefore not contain pertinent information.  Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  There has been full compliance with the December 2009 remand, at least with regard to the three claims adjudicated in this decision.  See Stegall v. West, supra.

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection Law and Regulations

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis, an organic neurological disorder, or hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that he currently suffers from a lumbar spine condition which he sustained during service.  Specifically, he contends that his low back pain began while serving as an aircraft mechanic in 1988; he explained that his job required him to install and remove drop tanks, which included carrying the tanks weighing 40 to 50 pounds with three other men.  He further reported that his back pain resulted in surgery during the fall of 1989, a few months post-discharge from service.  See November 2007 statement from the Veteran.   

The Veteran's November 1969 induction physical examination is negative for complaints, treatment, or a diagnosis of a back injury or condition  A March 1984 service treatment record demonstrates a diagnosis of a mid-upper back strain.  The February 1989 separation physical examination is negative for complaints, treatment, or a diagnosis of a low back injury or condition.  The Veteran also denied all orthopedic problems in his February 1989 Report of Medical History.  

The Veteran underwent a VA examination in October 2005.  At the time, the Veteran reported that he was diagnosed with a herniated lumbar disc and underwent a discectomy in 1989, a few months post-discharge from service.  He reported, however, that he has suffered from low back pain for the past 16 years.  Upon examination, the examiner diagnosed degenerative disc disease.  In providing the diagnosis, the examiner noted the aforementioned subjective history, as well as the abnormal x-ray, in spite of a normal examination.  

The Veteran underwent a second VA examination in April 2010.  At the time, the Veteran reported a history of back problems that began while working as an aviation mechanic during service.  Specifically, he reported that his position required him to lift multiple heavy objects, such as drop tanks that weighed 500 to 1000 pounds.  He further reported a gradual onset of chronic low back pain a year prior to retirement from service; however, indicated that he did not see a physician until three months post-separation from service.  He reported that he underwent a discectomy in 1989 for a herniated lumbar disc at L3, but stated that the records from Virginia Beach General Hospital, where he sought treatment from Dr. W.F, were not available.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed chronic low back pain due to degenerative disc disease.  The examiner opined that the Veteran's degenerative disc disease of the back was less likely than not the result of his service.  In providing this opinion, the examiner noted that the Veteran's claims file was reviewed, including in-service and post-service treatment; however, while the Veteran was currently symptomatic, there was no indication in his service treatment records of such low back pain.  The examiner noted that the Veteran's service treatment records documented a back strain early in his career; however, the problem did not surface again until he was some years post-retirement, as there was no evidence of continuous symptoms from the time of the back sprain documented in service to the present, nor were there any changes noted while the Veteran was serving on active duty.  The examiner further noted that the Veteran currently worked in pest control, which required repetitive bending and lifting.  

In the present case, the preponderance of the evidence is against the claim for service connection.  The Board notes the Veteran has a current diagnosis of degenerative disc disease of the low back.  The Board further notes that the Veteran was treated for a back strain in March 1984 during service; however, there were no subsequent in-service complaints, and his February 1989 separation physical examination report is negative for complaints, treatment, or a diagnosis of a low back condition.  Further, the first post-service medical evidence of a low back condition was not until October 2005, many years after the separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of the disability within one year following separation from service.  
Moreover, the April 2010 VA examination is the only medical evidence of record addressing the etiology of the Veteran's current diagnosis of degenerative disc disease, where the VA examiner expressly rejected a causal relationship between the Veteran's low back disorder and his service.  Specifically, the examiner stated that the Veteran's degenerative disc disease was less likely than not the result of his service.  In reaching this opinion, the examiner considered the reports of the Veteran and reviewed the claims file.  Moreover, the opinion is supported by a detailed rationale addressing the in-service and post-service history.  It is accordingly of very high probative value.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, to the extent that the Veteran has linked low back symptoms (pain) back to service, his opinion is markedly in conflict with the February 1989 Report of Medical History.  At that time, he denied all such disorders.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  Moreover, the Veteran is not competent to provide a medical opinion based solely upon medical causation, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  Rather, the Board finds the April 2010 VA examiner's opinion to be by far the most probative opinion of record.  

In light of the aforementioned, the Board concludes that service connection for degenerative disc disease of the lumbar spine must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran contends that he currently suffers from hypertension which he claims had its onset in 1996.  See October 2005 VA examination report.  He further contends that his blood pressure was elevated on several occasions during service.   

The Veteran's November 1969 induction physical examination is negative for complaints, treatment, or a diagnosis of a hypertension.  Service treatment records are negative for a diagnosis of hypertension, however, show the Veteran had an elevated diastolic pressure of 90 in November 1971, July 1977, and December 1985.  A January 1982 record demonstrates an elevated diastolic pressure of 96 and notes there is no history of high blood pressure.  A December 1989 record demonstrates an elevated blood pressure of 144/94.  The February 1989 separation physical examination is negative for complaints, treatment, or a diagnosis of a hypertension or a blood pressure condition.  The Veteran also denied all high and low blood pressure problems in his February 1989 Report of Medical History.  

VA and private outpatient treatment records dated in January 2002 to July 2009 demonstrate diagnoses of hypertension.  

The Veteran underwent a VA examination in October 2005.  At the time, the Veteran reported that he was currently suffering from hypertension that had existed since 1996.  He reported that he is currently taking Lisinopril for his condition, and had been for the past 11 years, with a positive response.  Upon examination, the examiner diagnosed essential hypertension.  The examiner opined that the Veteran's high blood pressure was at least as likely as not a complication of diabetes because the onset of the condition was deemed to be a complication of the diabetes in relation to the diabetes onset.  The Board would point out that service connection for type II diabetes mellitus was denied in a December 2009 Board decision, and the finding of a link between hypertension and type II diabetes mellitus accordingly warrants no further attention in this decision.  But see 38 C.F.R. § 3.310 (concerning secondary service connection).

The Veteran underwent a second VA examination in April 2010.  At the time, the Veteran reported that he underwent serial monitoring of his blood pressure during service, after readings were noted to be elevated at several medical visits for unrelated issues.  He reported that in March 1987, serial readings of his blood pressure were taken demonstrating results up to 138/88.  The Veteran reported that he separated from service in May 1989 and was placed on Norvasc within six months for elevated blood pressure readings.  He reported that Dr. M.S. currently prescribes Lisinopril for his condition.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   

Upon examination and review of the Veteran's claims file, the examiner diagnosed hypertensive vascular disease.  The examiner opined that the Veteran's current hypertension was less likely than not related to his service.  In providing this opinion, the examiner noted that after a thorough review of the Veteran's service treatment records and post-service treatment records, he was unable to find a series of blood pressure elevations that occurred while he was in service.  In this regard, the examiner indicated that The American Heart Association considers blood pressure less than 140/90 normal for adults.  He further noted, that for diagnostic purposes, blood pressure is considered high when persistently above 140/90.  He also noted that most hypertension, however, results from the combination of a genetic predisposition and environmental factors such as excessive sodium intake, sedentary habits, and stress.  He noted that age has a large effect on hypertension with more than 50 percent of people over age 65 requiring treatment and about 90 percent over age 75 requiring treatment.  

The examiner further reported that the Veteran had a number of borderline blood pressure readings during his 20 year career in service, but serial monitoring failed to confirm hypertension.  Specifically, the Veteran's first blood pressure elevation was as early as 1979, when it was 130/92, at age 33.  Serial monitoring done during March 1987 at age 59 showed 136/86, 122/88, and 122/88, which was considered to be high normal at the time.  The examiner concluded, indicating, that around the time of the Veteran's retirement from service, in December 1989, his blood pressure was noted to be 144/94 at a single reading, but was not consistently elevated throughout the year.

In the present case, the preponderance of the evidence is against the claim for service connection.  The Board notes the Veteran has a current diagnosis of hypertension.  The Board further notes that the Veteran demonstrated some elevated blood pressure readings during service; however, the service treatment records are negative for in-service complaints or diagnoses, and his February 1989 separation physical examination report is negative for complaints, treatment, or a diagnosis of hypertension.  Further, the first post-service medical evidence of  hypertension was not until January 2002, approximately 12 years after the separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of the disability within one year following separation from service.  

Moreover, the April 2010 VA examination is the only medical evidence of record addressing the etiology of the Veteran's current diagnosis of hypertension and his service, where the examiner expressly rejected a causal relationship between the Veteran's hypertension and his service.  Specifically, the examiner stated that the Veteran's current hypertension was less likely than not related to his service.  In providing this finding, the examiner noted that after a thorough review of the Veteran's service treatment records and post-service treatment records, he was unable to find a series of blood pressure elevations that occurred while he was in service.  In other words, the examiner carefully considered the specific findings of elevated blood pressure but made a medical determination, based upon American Heart Association principles, that the individual findings were not indicative of persistently high blood pressure, as would indicate hypertension.  For all of these reasons, the Board finds the examiner's opinion to have very high probative value.

Furthermore, the Board notes that the Veteran has not argued that he experienced continuity of symptomatology since service.  On his initial claim, he did not report a specific date of onset.  See August 2005 formal claim.  At the October 2005 VA examination, he reported that he was currently suffering from hypertension that had existed since 1996.  At the April 2010 VA examination, he reported that he had a series of elevated readings during service and was put on medication six months post-service for elevated readings; however, he did not specify a date of onset for his current hypertension condition.  As indicated in 38 C.F.R. § 4.104, Diagnostic Code 7101, a diagnosis of hypertension is indicated by blood pressure readings at a specific threshold, rather than objective symptomatology.  Given this, the Veteran's lack of medical training or credentials renders his opinion not competent and of no probative value whatsoever.  38 C.F.R. § 3.159(a)(2).  

In light of the aforementioned, the Board concludes that service connection for hypertension must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Carpal Tunnel Syndrome

The Veteran contends that his current bilateral carpal tunnel syndrome is related to his service.    

The Veteran's November 1969 induction physical examination is negative for complaints, treatment, or a diagnosis of right or left carpal tunnel syndrome.  Service treatment records are negative for complaints, treatment, or diagnoses of right or left carpal tunnel syndrome.  The February 1989 separation physical examination is negative for complaints, treatment, or a diagnosis of right or left carpal tunnel syndrome.  The Veteran also denied all neurological problems in his February 1989 Report of Medical History.  

Post-service private treatment records from Dr. R.A. demonstrate that the Veteran underwent a left carpal tunnel release in June 1999 and a right carpal tunnel release in March 2000.  A June 1999 record demonstrates the Veteran reported on going left carpal tunnel syndrome symptoms for over a year; the insurance information provided indicates that it is a Workman's Compensation claim dated in October 1998 and notes the Veteran's employment as a mechanic at Cherry Point facility.  A June 2000 record indicates "W.C." for the right carpal tunnel syndrome.   

The Veteran underwent a VA examination in October 2005.  At the time, the Veteran reported that his bilateral carpal tunnel syndrome has been present since 1998.  He reported experiencing symptoms of numbness and tingling of the fingers at the palm and the thumb, as well as weakness of the right thumb.  He reported that he underwent surgery for his condition in 1998.  Upon examination, the examiner diagnosed bilateral carpal tunnel syndrome.

In an April 2006 letter Dr. R.A. reported that he treated the Veteran for carpal tunnel syndrome in 1999 and 2000.  Specifically, he indicated that the Veteran underwent surgery for his condition, which resolved only a portion of his symptoms.  Dr. R.A. further reported that he had no history that the Veteran's condition was related to a service, as the information he had indicated that the condition was the result of the Veteran's employment at the industrial facility, Cherry Point.   

In an August 2007 letter, Dr. M.S., the Veteran's private physician, reported that she had been seeing the Veteran for several years for his history of many problems, including carpal tunnel syndrome.  She further reported that the Veteran served as an aviation mechanic during service for 21 years and had bilateral carpal tunnel release while on active duty.  Dr. M.S. did not provide a specific time frame for her treatment of the Veteran and did not in any way indicate that the Veteran's claims file, or other pertinent records, had been reviewed.

The Veteran underwent a second VA examination in April 2010.  At the time, the Veteran reported that he served as an aviation mechanic during service for 21 years, which required the repetitive use of heavy tools, exposure to vibration, and an unusual amount of twisting motion against resistance.  He reported that he developed carpal tunnel symptoms around 1997, wore a brace, and got injections, however, without success.  He reported that he underwent carpal tunnel release in 1999.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed bilateral carpal tunnel syndrome; however, noted that the Veteran failed to appear for the scheduled EMG portion of the examination, thus, the diagnosis was based upon signs and symptoms rather than testing.  The examiner opined that the Veteran's current condition was not related to his service, specifically as a steward and mechanic.  He reported that the Veteran did not have carpal tunnel syndrome symptoms during service, noting that the Veteran's complaints began five months prior to the May 1999 visit to his private physician.  He further indicated that although he was not sure what the Veteran's occupation was in May 1999, the chart reflects that he filed Workman's Compensation for the condition from his private employer per the letter from his North Carolina orthopedist who noted an employment related condition, denoted as "W.C." in one of the pre-operative progress notes.  The examiner stated, that this would indicate that even the Veteran attributed his problem to his current employer at the time.  The examiner further indicated, that Veteran's carpal tunnel symptoms did not appear for ten years following his discharge from service, noting, that if carpal tunnel syndrome was present during active service, symptoms should have been documented in the Veteran's chart and continuous until the 1999 visit to the doctor.  

In the present case, the preponderance of the evidence is against the claim for service connection.  The Board notes the Veteran has a current diagnosis of bilateral carpal tunnel syndrome.  The Board, however, notes that the Veteran's service treatment records, including his November 1969 induction physical examination
and February 1989 separation physical examination report are negative for complaints, treatment, or a diagnosis of right or left carpal tunnel syndrome.  Further, the first post-service medical evidence of left carpal tunnel syndrome was not until June 1999 and right carpal tunnel syndrome was not until March 2000, approximately 10 to 11 years after the separation from service.  Therefore, there is no evidence showing a chronic condition in service. 

The Veteran's claim has some support from Dr. M.S., who opined in August 2007 that the Veteran had a bilateral carpal release in service.  This doctor, however, did not indicate that the claims file had been reviewed, and there is no indication that she had treated the Veteran for an extensive period dating back to service.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time, even in the absence of a claims file review).  The factual predicate for this opinion is thus very much in question, and the Board must conclude that the opinion is of very low probative value.

The April 2010 VA examination opinion, indicating the absence of a nexus between bilateral carpal tunnel syndrome and service, was, however, based upon a claim file review.  The Veteran was given an opportunity to provide a lay history at the examination, and the examiner provided an opinion with a detailed rationale that contained references to the relevant medical history.  The one shortcoming of this examination report is the absence of EMG findings.  This, however, is not the result of any failure on the part of VA providers or adjudicators.  Rather, it was noted that the Veteran failed to report for the EMG portion of the examination.  In this regard, the Board notes that it is well-established that VA's duty to assist a claimant is not always a "one-way street."  A claimant seeking help cannot passively wait for assistance in those circumstances where his participation is essential in obtaining information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board must base its conclusions on the evidence currently of record, and the April 2010 examination findings are both of very high probative value for the reasons described above and unfavorable to the Veteran's claim. 

In terms of lay evidence, the Board notes that the Veteran has not argued that he experienced continuity of symptomatology since service.  On his initial claim, he did not report a specific date of onset.  See August 2005 formal claim.  A June 1999 private treatment record demonstrates the Veteran reported on going left carpal tunnel syndrome symptoms for over a year; the insurance information provided indicates that it is a Workman's Compensation claim dated in October 1998 and notes the Veteran's employment as a mechanic at Cherry Point facility.  At the October 2005 VA examination, he reported that his carpal tunnel symptoms have existed since 1998.  At the April 2010 VA examination, he reported that he developed carpal tunnel symptoms around 1997.  In other words, the Veteran's opinion is based upon his own theory of medical causation, rather than observed continuity-of-symptomatology.  Again, the Veteran's lack of medical training or credentials renders his opinion not competent and of no probative value whatsoever.  38 C.F.R. § 3.159(a)(2).  

In light of the aforementioned, the Board concludes that service connection for bilateral carpal tunnel syndrome must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.


REMAND

Regarding the issue of service connection for bilateral hearing loss, when the Board last reviewed the claim, it noted that the Veteran was examined in connection with this claim in October 2005, and the examination revealed findings that do not meet the criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385.  However, the Board also noted that private audiology reports dated in November 2006 and August 2009, utilizing graphs, suggest a marked worsening of the Veteran's hearing loss.  

As such, the Board remanded the matter in December 2009 and specifically requested an examination to revisit the question of a current diagnosis and the etiology of such diagnosis.  See 38 C.F.R. § 3.159(c)(4).  The Board further requested the examiner to comment on the November 2006 and August 2009 private audiological reports and interpret the graphs into numerical form.      

In this regard, the Veteran underwent a VA examination in May 2010.  The May 2010 VA examiner provided a diagnosis of clinically normal hearing based on VA standards, explaining that the test results indicate borderline normal hearing with good speech discrimination scores.  In providing this diagnosis, the examiner noted that a November 1971 audiogram, as well as the February 1989 separation audiogram demonstrated hearing within normal limits.  He further noted that although he was unsure if the claims file was reviewed, the November 2005 VA examination demonstrates hearing within normal limits through 4 KHz.  The examiner noted that the private audiological testing in November 2006 and August 2009 suggested a significant decrease in hearing, but indicated that the current examination results showed that the Veteran's hearing is within normal limits through 4 KHz, thus, concluding that the private testing appears to be inconsistent with the Veteran's historical test results.
 
The Board, however, notes that the May 2010 VA examiner incorrectly indicated that the Veteran's hearing loss is clinically normal based on VA standards, as his speech discrimination scores were 88 percent bilaterally, which is considered disabling as per 38 C.F.R. § 3.385.  Thus, the Board finds that the Veteran has a current bilateral ear hearing disability, and as this finding is critical, this matter must be remanded again for an etiology opinion.   

Upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the May 2010 VA report (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that addresses the Veteran's current bilateral hearing disability and whether the disability is related to his service.  Such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the May 2010 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum that addresses the Veteran's current bilateral hearing disability and the November 2006 and August 2009 private audiological testing results. 

The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review of the entire record in the examination report.

The examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's bilateral hearing disability had its onset in service or within one year of service, or is otherwise etiologically related to service.  In this regard, the examiner must specifically comment on the evidence associated with the Veteran's claims file, including the November 2006 and August 2009 private audiological tests, and indicate whether this additional evidence changes his opinion.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


